           Case 1:20-cr-00381-AJN Document 6
                                           7 Filed 07/27/20
                                                   07/29/20 Page 1 of 1
                                                                      4
                                           U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    July 27, 2020

BY ECF
Honorable Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square                                                                       7/29/2020
New York, NY 10007

       Re:     United States v. Sherard Wadlington, 20 Cr. 381 (AJN)

Dear Judge Nathan:

    Enclosed please find a Proposed Protective Order relating to the production of material in the
above captioned matter. The Government respectfully requests that the Court enter the Proposed
Protective Order. The Government has conferred with defense counsel, who agreed to the entry
of the Proposed Protective Order.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             Acting United States Attorney for the
                                             Southern District of New York


                                         by: /s/ Rebecca Dell
                                            Rebecca Dell
                                            Assistant United States Attorney
                                            (212) 637-2198

cc:    Jonathan Marvinny, Esq. (ECF)
         Case
          Case1:20-cr-00381-AJN
               1:20-cr-00381-AJN Document
                                  Document6-1 Filed07/29/20
                                           7 Filed  07/27/20 Page
                                                              Page21ofof43




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America
                                                                  [Proposed] Protective Order
                v.
                                                                               20 Cr. 381 (AJN)
 Sherard Wadlington,

                            Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure to the defendant of

documents, objects and information, pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C.

§ 3500, and the Government’s general obligation to produce exculpatory and impeachment

material in criminal cases, all of which will be referred to herein as “disclosure material.” The

Government’s disclosure material may include material that (i) affects the privacy and

confidentiality of individuals; (ii) would impede, if prematurely disclosed, the Government’s

ongoing investigation of uncharged individuals; (iii) would risk prejudicial pretrial publicity if

publicly disseminated; and (iv) that is not authorized to be disclosed to the public or disclosed

beyond that which is necessary for the defense of this criminal case.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       3. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have
          Case
           Case1:20-cr-00381-AJN
                1:20-cr-00381-AJN Document
                                   Document6-1 Filed07/29/20
                                            7 Filed  07/27/20 Page
                                                               Page32ofof43




access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       4. Disclosure material may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action.

       6. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       7. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. All filings

should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

       8. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material, within

30 days of the expiration of the period for direct appeal from any verdict in the above-captioned

case; the period of direct appeal from any order dismissing any of the charges in the above-

captioned case; or the granting of any motion made on behalf of the Government dismissing any

charges in the above-captioned case, whichever date is later. If disclosure material is provided to

any prospective witnesses, counsel shall make reasonable efforts to seek the return or destruction

of such materials.

       9. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material. All such persons shall


                                                   2
            Case
             Case1:20-cr-00381-AJN
                  1:20-cr-00381-AJN Document
                                     Document6-1 Filed07/29/20
                                              7 Filed  07/27/20 Page
                                                                 Page43ofof43




be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons.

                                   Retention of Jurisdiction
       11. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

AGREED AND CONSENTED TO:

   AUDREY STRAUSS
   Acting United States Attorney


by: _____________________________                       Date: 7/24/20_______________
    Rebecca T. Dell
    Assistant United States Attorney


   /s/ Jonathan Marvinny
   ___________________________                                7/26/20
                                                        Date: _____________________
   Jonathan Marvinny
   Counsel for Sherard Wadlington

SO ORDERED:

Dated: New York, New York
       July 28, 2020
                                                _____________________________________
                                                THE HONORABLE ALISON J. NATHAN
                                                UNITED STATES DISTRICT JUDGE




                                                3
